[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action was returned to court on June 13, 1995. An amended complaint was filed on November 15, 1995. This complaint alleged that the plaintiff printed and sold Five Hundred Thousand (500,000) direct mail brochures to defendant for which there is currently an outstanding balance due the plaintiff in the amount of $7,215.50, including interest. A second count alleged that the defendant's failure and refusal to pay said balance has unjustly enriched defendant to the financial loss of the plaintiff.
Defendant filed an answer and two special defenses. The answer denied the allegations of both counts. The defendant's first special defense alleged that the product created for it by the plaintiff was defective and in breach of express and implied warranties. The second special defense claimed that the alleged purchase of the product by the defendant was in violation of the statute of frauds. Plaintiff denied these special defenses.
The parties went to trial on January 29, 1995. The testimonial and documentary evidence enables the court to find as follows: CT Page 1331-OOO
On September 8, 1994, the plaintiff submitted a written quote to the defendant for 500,000 pieces of printing for a price of $12,500. Defendant delivered a purchase order to plaintiff and a check for $6,250 and authorized plaintiff to proceed. The purchase order indicates that defendant would supply plaintiff with a disk and color breaks. Plaintiff agreed to convert this disk to film to convert the film to plate and print from the plate. The plaintiff did this and submitted the proof to the defendant who approved it. Thereafter plaintiff completed the job and shipped it according to defendant's instructions. The brochure as printed matched the proof approved by defendant which had been prepared from defendant's disk created by defendant's art department. Defendant did not pay the balance but admitted responsibility for payment tendering a check for $500 on January 12, 1995. Although defendant subsequently expressed dissatisfaction with the color of the water in the spa, the brochure complied with specifications submitted by defendant.
The court finds that defendant has failed to prove its first special defense. The court finds that defendant has failed to prove its second special defense inasmuch as plaintiff fully executed its portion of the contract. The court finds that except for a charge of $500 for additional copies which defendant did not order, the plaintiff's claim for a balance of $6,250 is justified in law and fact. The plaintiff is also entitled to freight charges of $175 and a sales tax of $750. Plaintiff also claims interest which the court disallows because of an absence of any agreement between the parties.
Accordingly judgment may enter for the plaintiff in the amount of $6,675 plus costs.
Dorsey, J. State Trial Referee